 
SUMMARY TERM SHEET
 

This Summary Term Sheet memorializes the general terms and conditions relating
to the proposed acquisition of Wanshi Wangjing Media Technologies (Beijing) Co.,
Ltd., (a/k/a AdNet Media Technologies (Beijing) Co., Ltd.), a PRC based
advertisement insertion business (“ADNET”) by a subsidiary of China Broadband,
Inc., a Nevada corporation.
 

Surviving Parent
 
China Broadband, Inc., a Nevada corporation (the “Company”)
     
Target; ADNET
 
ADNET, a PRC based company organized in Beijing in November 2006 under the laws
of the PRC, is currently privately held and in the business of providing “real
time” context sensitive advertisement services and P2P multimedia content
distribution primarily in internet cafés in the PRC
         
ADNET is an outgrowth of a division of ViDeOnline and operated since August of
2008 by certain of its former executives or other employees. Adnet is licensed
in the PRC as an Internet Content Provider (“ICP”)
         
The ADNET revenue model involves leveraging the revenue base and vast traffic
from internet cafes to promote content and insert context sensitive
advertisements, that are location, time and/or relevancy based
     
Acquisition
 
China Broadband, Ltd., a Cayman Islands entity and wholly owned subsidiary of
the Company, or its WFOE in the PRC or a newly created WFOE created for such
purpose, shall acquire no less than (i) 51% of the PRC based and organized ADNET
and (ii) a pledge and security agreement in favor of the Company or its
subsidiary with respect to the remaining 49% of its ownership interest along
with voting and equitable control,  in exchange for 11,254,898 shares of common
stock of the Company, said amount constituting 15% of its restricted equity
common stock of the Company on a fully diluted basis as calculated immediately
after the Acquisition, exclusive warrants exercisable at $2.00 or securities
underlying convertible notes issued in January 2008, (but inclusive of all other
warrants or options outstanding at the time of closing).  A schedule of all
warrants, options, and notes outstanding and the number of shares into which
they are convertible as of the date hereof is appended hereto as Schedule
A.  The acquisition shall be structured so that all former shareholders of ADNET
shall have equal informational rights, tag along rights, drag along rights, and
the similar rights as one another and  so as to reflect intercompany loans down
to ADNET and in a manner that would permit consolidation of financial statements
with the Company.  The Company shall also have full voting and board control
over ADNET

 
 
 

--------------------------------------------------------------------------------

 

 
Conditions
 
Conditions include completion of due diligence by both parties as well as:
    - All appropriate board and other corporate consents of both parties
(including, without limitation, board and noteholder consents or waivers, and
consents of VideOnline as may be necessary as related to any IP or IT utilized
by ADNET and being acquired, waiver of non competes etc.);    
- ICP, Business and all other licenses or permits relating thereto of ADNET to
be in place and all appropriate government agency consents relating to a change
of control of ADNET, ADNET to be doing business or licensed and equipped to do
business in no less than 29 provinces in the PRC;
   
- ADNET to be fully operating in no less than 2,000 cafés at the time of
closing;
   
- Transaction to be structured in a fashion that permits consolidation of
financial statements with the Company;
   
- ADNET to have at least $300,000 in additional investment prior to closing,
part of which may be utilized to fund its ordinary and customary ongoing
expenses and operations. ADNET may also seek equity or convertible debt
financing with terms reasonably acceptable to the Company prior to the
acquisition subject to the terms hereof;
   
Appointments of Ms. Priscilla Lu to the Board of the Company, and Wang Yingqi
(nee Michael Wang) as new COO/CFO (See below);
   
- Other PRC management and financial oversight changes, accounting and
recordkeeping;
   
- Completion of audited financial statements of ADNET and disclosure materials;
   
- Completion of definitive transaction documents containing all reasonable and
customary representations, warranties and covenants for a transaction of this
type;
   
- Due diligence and rendering of financial statements to be completed within 20
days of the date hereof, with closing required within 30 days thereafter.
     
Appointments
 
Ms. Priscilla Lu shall be appointed to the Board of the Company and its ADNET
subsidiary at closing.  In the event she is unable to continue her duties for
any reason during the two years following closing, the former ADNET shareholders
receiving shares of the Company pursuant to this transaction, shall have the
right to appoint or remove a designee to the Board of directors of the Company
and to said ADNET subsidiary, which designees shall be reasonably acceptable to
the Company.  In addition, the Company shall negotiate the terms of and enter
into an employment agreements with two executives nominated by ADNET at least
one of which shall be based in the PRC to oversee financial aspects of PRC
operations of ADNET and the Company, said agreements to contain customary
non-compete and non-disclosure provisions.  All other employees shall be at will
employees and shall be subject, prior to and after the acquisition, customary
confidentiality and non-compete agreements.

 
 
 

--------------------------------------------------------------------------------

 
 
Financing
 
ADNET may on its own, or in contemplation of the acquisition, raise equity
capital or convertible debt capital, the terms of which shall be approved by the
Company pending the acquisition, said consent not to be unreasonably withheld
and not to increase the percentage of the Company issued to ADNET at closing
(i.e. such investors would share in the 15%) if such transaction is reasonable
in nature and would not, in the opinion of management, adversely affect the
Company or its financial position if and when the acquisition of ADNET is
completed.
         
The Company shall also exercise commercially reasonable best efforts to raise at
least $300,000 for investment into ADNET’s business and related working capital
prior to the end of 2009, which capital raising efforts may, but need not,
include proceeds from the sale of assets by the Company.
     
Closing
 
Presuming satisfaction of the above conditions and agreement as to all
appointments, it is intended that the acquisition be consummated within 30 days.
     
No Shop
 
The parties agree and acknowledge that the Company has devoted and may continue
to expend material resources in negotiating with and consummating the
transaction with ADNET and that ADNET’s business may prove to be unique and that
ADNET has already had meetings with to potential capital or strategic venture
resources introduced by the Company’s management.  Accordingly, the parties
agree to enter into and complete the acquisition of ADNET as expeditiously as
practicable and ADNET hereby agrees that that it will neither negotiate with or
enter into discussions or accept bids or offers from other potential acquirers,
with such offers or bids relate to all or any portion of ADNET’s ownership,
profit sharing, business, operations, ideas, business plan or assets, for a
period of 90 days after the date hereof



This term sheet does not constitute an offer to sell or offer for the purchase
of securities.  Any statement to the contrary is a criminal offense.




{Signature Page Follows}
 

 
 

--------------------------------------------------------------------------------

 
 
If the foregoing reflects your understanding, kindly execute below and return
the same to the undersigned at your earliest convenience, and the same will be
effective as of this 16th day of February, 2009.
 
 

  China Broadband, Inc.          
 
By:
        Marc Urbach, President                  

 



Wanshi Wangjing Media Technologies (Beijing) Co., Ltd.
   (北京万视网景传媒科技有限公司)




By: ____________________________
Name:
Title:
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A


SCHEDULE OF WARRANTS AND OPTIONS
 
 
 
 

--------------------------------------------------------------------------------

 
 
China Broadband, Inc.
Total Capitalization Summary



     
Included In
 
Total
 
Calculation
       
Total Common Stock
50,585,455
 
50,585,455
       
Warrants exercisable @ $.50
1,131,667
 
1,131,667
Warrants exercisable @ $.60
11,743,133
 
11,743,133
Warrants exercisable @ $2.00
4,000,000
 
0
       
Total Warrants
16,874,800
 
12,874,800
       
Notes exercisable @ $.75
6,628,333
 
0
       
Options @ 1.00
100,000
 
100,000
Options @ .45
150,000
 
150,000
Options @ .60
67,500
 
67,500
       
Totals Options
317,500
 
317,500
       
Total Outstanding
74,406,088
 
63,777,755

 
 
 

--------------------------------------------------------------------------------

 
 